Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
In claim 9, line 3, it appears Applicant intended “on the basis of the user information” to read --on the basis of the information about the user--
In claim 11, line 1, it appears Applicant intended “according to any one of claim 4” to read --according to claim 4--
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 12-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 6-7 and 12-16 each recite “wherein the athletic ability level comprises a weight and a height of the user, and the control model is set for each of a plurality of sections divided by the weight and the height”, or similar, which is indefinite. It is unclear what is meant by the phrase “for each of a plurality of sections divided by the weight and the height”, rendering the scope of the claims indefinite. Claim(s) 16 & 19 and 20 depend(s) from claim(s) 6 and 7, (respectively,) fail(s) to cure said indefiniteness issues, and is/are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. For purposes of examination, Examiner will interpret said limitation to mean “wherein the athletic ability level comprises a weight and a height of the user, and the control model is set for each of a plurality of combinations of user weight and user height”, or similar, as appears to be most consistent with Applicant’s specification. 
Claim 8 recites the limitation "the second processor" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the second program" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-11, 14-15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoichi et al. (JP 2007-145277; see attached PDF of machine translation). 
Regarding claim 1, Shoichi discloses a control system for controlling a driving device [17] that generates auxiliary power for assisting a force that rotates a wheel of a bicycle (Figure 1), the control system comprising: a processor [14] configured with a program to perform operations comprising: operation as a user information obtaining unit configured to obtain information about a user of the bicycle (¶0007; ¶0035-0036); operation as a model obtaining unit configured to obtain, on the basis of the user information, a control model used for controlling the auxiliary power, the control model corresponding to an athletic ability level of the user, on the basis of the user information, from an external server [15] that stores, for respective athletic ability levels of users, a plurality of control models used for controlling the auxiliary power (¶0013; ¶0034; ¶0039); and operation as an auxiliary power control unit configured to, on the basis of the obtained control model, control the auxiliary power generated by the driving device (¶0007-0012).
Regarding claim 4, Shoichi discloses the control system according to claim 1, wherein the control model comprises a ratio of the auxiliary power to a load exerted by the user (¶0026; ¶0028-0029).
Regarding claim 5, Shoichi discloses the control system according to claim 1, wherein the athletic ability level comprises a weight of the user, and the control model is set by the weight (¶0007). 
Regarding claim 7, Shoichi discloses the control system according to claim 1, wherein the athletic ability level comprises a gender and an age of the user, and the control model is set for each of a plurality of sections divided by the gender and the age (¶0007).
Regarding claim 8, Shoichi discloses a server [15] comprising: a server processor [14] configured to perform operations comprising operation as a user information obtaining unit configured to receive, from the control system according to claim 1 (¶0007; ¶0013; ¶0034-0036; ¶0039), information about the user of the bicycle (¶0007; ¶0035-0036); and a memory [15] configured to store the plurality of control models for the respective athletic ability levels of the users (¶0013; ¶0034; ¶0039); wherein the second processor is configured with the second program to perform operations further comprising: operation as a model selection unit configured to select, out of the plurality of control models stored in the storage unit, the control model that corresponds to the athletic ability of the user (¶0013; ¶0034; ¶0039); and operation as a transmission unit configured to transmit the selected control model to the control system (¶0013; ¶0034; ¶0039). 
Regarding claim 9, Shoichi discloses a control method comprising: obtaining information about a user of a bicycle (Figure 1; ¶0007; ¶0035-0036); obtaining, on the basis of the user information, a control model corresponding to an athletic ability level of the user from an external server [15] that stores, for respective athletic ability levels, a plurality of control models used for controlling auxiliary power generated by a driving device for assisting a force that rotates a wheel of the bicycle (¶0013; ¶0034; ¶0039); and controlling, on the basis of the obtained control model, the auxiliary power generated by the driving device (¶0007-0012).
Regarding claim 10, Shoichi discloses a non-transitory computer-readable storage medium [15] storing a program, which when read and executed, causes a computer to perform operations comprising the operations of the control method according to claim 9 (¶0034). 
Regarding claim 11, Shoichi discloses the control system according to any one of claim 4, wherein the athletic ability level comprises a weight of the user, and the control model is set by the weight (¶0007).
Regarding claim 14, Shoichi discloses the control system according claim 4, wherein the athletic ability level comprises a gender and an age of the user, and the control model is set for each of a plurality of sections divided by the gender and the age (¶0007).
Regarding claim 15, Shoichi discloses the control system according to claim 5, wherein the athletic ability level comprises a gender and an age of the user, and the control model is set for each of a plurality of sections divided by the gender and the age (¶0007).
Regarding claim 17, Shoichi discloses a server [15] comprising: a second processor [14] configured with a second program to perform operations comprising operation as a user information obtaining unit configured to receive, from the control system according to claim 4 (¶0007; ¶0013; ¶0034-0036; ¶0039), information about the user of the bicycle (¶0007; ¶0035-0036); and a memory [15] configured to store the plurality of control models for the respective athletic ability levels of the users (¶0013; ¶0034; ¶0039); wherein the second processor is configured with the second program to perform operations further comprising: operation as a model selection unit configured to select, out of the plurality of control models stored in the storage unit, the control model that corresponds to the athletic ability of the user (¶0013; ¶0034; ¶0039); and operation as a transmission unit configured to transmit the selected control model to the control system (¶0013; ¶0034; ¶0039). 
Regarding claim 18, Shoichi discloses a server comprising: a second processor configured with a second program to perform operations comprising operation as a user information obtaining unit configured to receive, from the control system according to claim 5 (¶0007; ¶0013; ¶0034-0036; ¶0039), information about the user of the bicycle (¶0007; ¶0035-0036); and a memory [15] configured to store the plurality of control models for the respective athletic ability levels of the users (¶0013; ¶0034; ¶0039); wherein the second processor is configured with the second program to perform operations further comprising: operation as a model selection unit configured to select, out of the plurality of control models stored in the storage unit, the control model that corresponds to the athletic ability of the user (¶0013; ¶0034; ¶0039); and operation as a transmission unit configured to transmit the selected control model to the control system (¶0013; ¶0034; ¶0039).
Regarding claim 20, Shoichi discloses a server [15] comprising: a second processor [14] configured with a second program to perform operations comprising operation as a user information obtaining unit configured to receive, from the control system according to claim 7 (¶0007; ¶0013; ¶0034-0036; ¶0039), information about the user of the bicycle (¶0007; ¶0035-0036); and a memory [15] configured to store the plurality of control models for the respective athletic ability levels of the users (¶0013; ¶0034; ¶0039); wherein the second processor is configured with the second program to perform operations further comprising: operation as a model selection unit configured to select, out of the plurality of control models stored in the storage unit, the control model that corresponds to the athletic ability of the user (¶0013; ¶0034; ¶0039); and operation as a transmission unit configured to transmit the selected control model to the control system (¶0013; ¶0034; ¶0039). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoichi as applied to claims 1 and 4-6  above, and further in view of Watterson (US PGPub. No. 2016/0144240).
Regarding claim 6, Shoichi discloses the control system according to claim 1 (Shoichi ¶0007; ¶0013; ¶0034-0036; ¶0039), wherein the athletic ability level comprises a weight of the user, and the control model is set for each of a plurality of sections divided by the weight (Shoichi ¶0007); but appears to be silent on the control system wherein the athletic ability level further comprises a height of the user. 
Watterson, however, teaches a human powered vehicle with an assist device that matches a user’s caloric goal with assistive power based at least partially on user information including height (Watterson ¶0067, ¶0089, ¶0095). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Shoichi in view of Watterson. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Shoichi to include the control system wherein the athletic ability level further comprises a height of the user, as doing so was a known way of accounting for an important user characteristic in cycling performance, as recognized by Watterson (Watterson ¶0067, ¶0089, ¶0095). 
Regarding claim 12, Shoichi in view of Watterson teaches the control system according to claim 4 (Shoichi ¶0007; ¶0013; ¶0034-0036; ¶0039), wherein the athletic ability level comprises a weight and a height of the user, and the control model is set for each of a plurality of sections divided by the weight and the height (Shoichi ¶0007; Watterson ¶0067, ¶0089, ¶0095), as previously modified, and with the same motivation as applied, in regard to claim 6, above.
Regarding claim 13, Shoichi in view of Watterson teaches the control system according to claim 5 (Shoichi ¶0007; ¶0013; ¶0034-0036; ¶0039), wherein the athletic ability level comprises a weight and a height of the user, and the control model is set for each of a plurality of sections divided by the weight and the height (Shoichi ¶0007; Watterson ¶0067, ¶0089, ¶0095), as previously modified, and with the same motivation as applied, in regard to claim 6, above.
Regarding claim 16, Shoichi in view of Watterson teaches the control system according to claim 6 , wherein the athletic ability level comprises a gender and an age of the user, and the control model is set for each of a plurality of sections divided by the gender and the age (Shoichi ¶0007).
Regarding claim 19, Shoichi in view of Watterson teaches a server [Shoichi 15] comprising: a second processor [Shoichi 14] configured with a second program to perform operations comprising operation as a user information obtaining unit configured to receive, from the control system according to claim 6, information about the user of the bicycle (Shoichi ¶0007; ¶0035-0036); and a memory [Shoichi 15] configured to store the plurality of control models for the respective athletic ability levels of the users (Shoichi ¶0013; ¶0034; ¶0039); wherein the second processor is configured with the second program to perform operations further comprising: operation as a model selection unit configured to select, out of the plurality of control models stored in the storage unit, the control model that corresponds to the athletic ability of the user (Shoichi ¶0013; ¶0034; ¶0039); and operation as a transmission unit configured to transmit the selected control model to the control system (Shoichi ¶0013; ¶0034; ¶0039). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669